Exhibit 99.3 MANAGEMENT’S REPORT The consolidated financial statements of Penn West Energy Trust were prepared by management in accordance with accounting principles generally accepted in Canada. In preparing the consolidated financial statements, management has made estimates because a precise determination of certain assets and liabilities is dependent on future events. The financial and operating information presented in this report is consistent with that shown in the consolidated financial statements. Management maintains a system of internal controls to provide reasonable assurance that all assets are safeguarded and to facilitate the preparation of relevant, reliable and timely financial records for the preparation of statements. The consolidated financial statements have been examined by the external auditors and approved by the Board of Directors. The Board of Directors’ financial statement related responsibilities are fulfilled through the Audit Committee. The Audit Committee is composed entirely of independent directors. The Audit Committee recommends appointment of the external auditors to the Board of Directors, ensures their independence, and approves their fees. The Audit Committee meets regularly with management and the external auditors to discuss reporting and control issues and to ensure each party is properly discharging its responsibilities. The external auditors have full and unrestricted access to the Audit Committee to discuss their audit and their related findings as to the integrity of the financial reporting process. /s/ William E. Andrew /s/ Murray R. Nunns /s/ Todd H. Takeyasu William E. Andrew Murray R. Nunns Todd H. Takeyasu Chief Executive Officer President and COO Executive Vice President and CFO March 18, 2010 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Unitholders of Penn West Energy Trust We have audited the consolidated balance sheets of Penn West Energy Trust("Penn West") as at December 31, 2009 and 2008 and the consolidated statements of operations and retained earnings (deficit) and cash flows for the years then ended. These financial statements are the responsibility of Penn West’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of Penn West as at December 31, 2009 and 2008 and the results of its operations and its cash flows for the years then ended in accordance with Canadian generally accepted accounting principles. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Penn West’s internal control over financial reporting as of December 31, 2009, based on the criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated March 18, 2010 expressed an unqualified opinion on the effectiveness of Penn West’s internal control over financial reporting. /s/ KPMG LLP Chartered Accountants Calgary, Canada March 18, 2010 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Penn West Petroleum Ltd., the administrator of Penn West Energy Trust We have audited Penn West Energy Trust’s ("Penn West") internal control over financial reporting as of December 31, 2009, based on the criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Penn West’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying management’s report. Our responsibility is to express an opinion on Penn West’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audit also included performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. An entity’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of consolidated financial statements for external purposes in accordance with generally accepted accounting principles. An entity’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the entity; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of consolidated financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the entity are being made only in accordance with authorizations of management and directors of the entity; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the entity’s assets that could have a material effect on the consolidated financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, Penn West maintained, in all material respects, effective internal control over financial reporting as of December 31, 2009, based on the criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). We also have conducted our audits on the consolidated financial statements in accordance with Canadian generally accepted auditing standards and in accordance with the standards of the Public Company Accounting Oversight Board (United States). Our report dated March 18, 2010expressed an unqualified opinion on thoseconsolidatedfinancial statements. /s/ KPMG LLP Chartered Accountants Calgary, Canada March 18, 2010 3 Penn West Energy Trust Consolidated Balance Sheets As at December31 (CAD millions) Assets Current Accounts receivable (note 3) $ $ Risk management (note 8) - Future income taxes (note 10) 37 - Other (note 3) Property, plant and equipment (note 4) Goodwill (note 5) $ $ Liabilities and unitholders’ equity Current Accounts payable and accrued liabilities (note 3) $ $ Distributions payable 63 Convertible debentures (note 7) 18 7 Future income taxes (note 10) - Risk management (note 8) - Long-term debt (note 6) Convertible debentures (note 7) Risk management (note 8) 21 6 Asset retirement obligations (note 9) Future income taxes (note 10) Unitholders’ equity Unitholders’ capital (note 11)(Units outstanding2009 – 421,638,737, 2008 – 386,504,586) Contributed surplus (note 11) 75 Retained earnings (deficit) ) $ $ Contractual obligations and commitments (note 15) Subsequent events (note 20) See accompanying notes to the audited consolidated financial statements. Approved on behalf of Penn West Energy Trust, by Penn West Petroleum Ltd. as Administrator: /s/ John A. Brussa /s/ James C. Smith John A. Brussa James C. Smith Chairman Director 4 Penn West Energy Trust Consolidated Statements of Operations and Retained Earnings (Deficit) Years ended December31 (CAD millions, except per unit amounts) Revenues Oil and natural gas $ $ Royalties ) ) Risk management gain (loss) (note 8) Realized ) Unrealized ) Expenses Operating (note 12) Transportation 34 34 General and administrative (note 12) Financing (notes 6 and 7) Depletion, depreciation and accretion Unrealized risk management (gain) loss (note 8) 39 (1 ) Unrealized foreign exchange (gain) loss ) Gain on currency contracts (note 8) ) - Income (loss) before taxes ) Taxes Future income tax (recovery) expense (note 10) ) Net and comprehensive income (loss) $ ) $ Retained earnings, beginning of year $ $ Distributions declared ) ) Retained earnings (deficit), end of year $ ) $ Net income (loss) per unit (note 14) Basic $ ) $ Diluted $ ) $ Weighted average units outstanding (millions) Basic Diluted See accompanying notes to the audited consolidated financial statements. 5 Penn West Energy Trust Consolidated Statements of Cash Flows Years ended December31 (CAD millions) Operating activities Net income (loss) $ ) $ Depletion, depreciation and accretion (note 4) Future income tax (recovery) expense (note 10) ) Unit-based compensation (note 12) 52 45 Unrealized risk management (gain) loss (note 8) ) Unrealized foreign exchange (gain) loss ) Asset retirement expenditures ) ) Change in non-cash working capital (note 16) ) ) Investing activities Additions to property, plant and equipment ) ) Acquisitions of property, plant and equipment ) ) Dispositions of property, plant and equipment 67 Acquisition costs - ) Change in non-cash working capital (note 16) ) 25 ) ) Financing activities Increase (decrease) in bank loan ) Issue of equity 59 Distributions paid ) ) Proceeds from issuance of notes (note 6) Redemption / maturity of convertible debentures (4
